United States Court of Appeals
                         For the First Circuit


No. 00-1549

                           CLAIRE A. STRAUGHN,

                         Plaintiff, Appellant,

                                     v.

                         DELTA AIR LINES, INC.,

                          Defendant, Appellee.




           APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]



                                   Before

                         Selya, Circuit Judge,

                      Cyr, Senior Circuit Judge,

                      and Boudin, Circuit Judge.




     An Braa Hnz wt wo Gtemn & Hli, PA, Hahr Brs ad Utn Snes & Sih wr o bif fr
      na abr at, ih hm otsa ols .. ete un, n po, adr mt ee n re o
appellant.
     Dae Mrh Qiln wt wo Mr T Boh Dvn, Mlie & Bac, PA,ad Jy D Mln wr o bif fr
      in upy una, ih hm ak . rt, eie ilmt rnh .. n a . ioe ee n re o
appellee Delta Air Lines, Inc.
May 17, 2001
          CYR, Senior Circuit Judge. Plaintiff Claire A. Straughn

urges us to vacate several summary judgment rulings which ultimately

prompted the district court to dismiss her claims against Delta

Airlines, Inc., alleging gender discrimination under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2001, et seq., race

discrimination under 42 U.S.C. § 1981, and breach of contract, wrongful

termination, and defamation under New Hampshire law. Lastly, she seeks

to set aside the summary judgment entered against her on Delta’s

counterclaim for reimbursement of certain workers’ compensation

benefits inadvertently disbursed to her in the first instance. We

affirm the district court judgment in all respects.

                                  I

                             BACKGROUND

          Straughn began her employment with Delta in October 1983, as

a reservations agent.       In January 1995, she became a sales

representative in its Boston Marketing Office, responsible for an area

which includes Vermont and Western New Hampshire. She was one of five

women, as well as the only African American, among the fourteen sales

representatives in the Boston Marketing Office.         Her immediate

supervisor was Zone Manager Helen Meinhold, who reported directly to

Lou Giglio, District Marketing Manager.

          On January 19, 1996, while on a sales call for Delta,

Straughn fell and broke her wrist, which disabled her from work for


                                  3
most of the ensuing period through March of 1997.        Although she

returned to work during this period, on each occasion she was unable to

continue for more than a few days.

          Under the applicable Delta employment policy, employees

injured on the job were entitled to thirteen weeks’ accident leave, as

well as accumulated sick leave, vacation time and full salary.

Nevertheless, these employees were obligated to reimburse Delta for all

workers’ compensation benefits received while absent on accident leave,

pursuant to the following Delta policy statement:


          Personnel who receive weekly benefits for
          occupational injury or illness under the
          provisions of applicable Worker's (sic)
          Compensation laws must reimburse the Company
          in an amount equal to the sum of all such
          weekly benefits received for the period
          during which the Company pays the employee's
          wages, in whole or in part, under accident
          leave, sick leave, and disability benefit
          policies.


          ESIS, the third-party administrator of Delta’s self-insured

workers’ compensation plan, makes an independent determination as to

whether an employee is eligible for workers’ compensation benefits,

based on the controlling workers' compensation laws and the

circumstances surrounding the work-related injury. ESIS disburses

workers' compensation benefits directly to the eligible Delta

employee, notwithstanding the fact that the employee continues



                                  4
to receive full salary from Delta pursuant to its accident leave

policy.   While the pertinent policy statement, supra, obligates

an employee absent on accident leave to reimburse Delta for all

workers' compensation benefits received from ESIS while on full

salary, once an employee's accident leave, accumulated sick

leave and vacation time have been exhausted the employee is

removed from the Delta payroll and thereafter retains whatever

workers' compensation benefits are received from ESIS.

           Thus, Straughn received three forms of remuneration

while on accident leave.           First, during the fourteen-month

period she was unable to work, she received her regular Delta

salary.    Second, from January 25 through July 4, 1996, she

received $11,608.86 in workers’ compensation benefits through

ESIS.     Third,    she    received   periodic   checks    from     ESIS    as

reimbursement      for   medical   expenses   directly    related    to    her

injury, including medical bills, prescription costs, and travel

expenses to and from medical appointments.1         Notwithstanding her

obligation to remit the $11,608.86 in workers’ compensation


    1 Although the parties have not addressed the matter, these
reimbursements appear to have been made in accordance with Mass.
Gen. Laws ch. 152, §§ 30 & 45, which require insurers to furnish
injured employees with "adequate and reasonable health care
services, and medicines if needed, together with the expenses
necessarily incidental to such services . . . ," see id. § 30,
as well as reimbursement for "reasonable travel expense
incidental" to physician examinations requested by the insurer
or the insured, see id. § 45.

                                      5
benefits       received       from   ESIS   during      her    absence    from     work,

Straughn failed to do so.

              Meanwhile, Delta inadvertently continued to disburse

Straughn’s full salary from July 5, 1996, until her eventual

return to work in March, 1997, even though her entitlement to

full       salary   had   expired     on    July   4,    1996,       pursuant    to   the

accident       leave      policy.          Furthermore,        the     administrative

employees responsible for disbursing Straughn’s salary were

neither       aware    that    she   had    received     and     retained       workers’

compensation benefits, along with her regular Delta salary, from

January 25 through July 4, 1996, nor that her Delta salary

continued to be disbursed some nine months beyond the time she

was entitled to receive it.2               In March of 1997, upon discovering

its error, Delta conducted a thorough review of all amounts

disbursed to Straughn since her injury.

              Shortly after returning to work in April of 1997,

Straughn was asked by Giglio, on two separate occasions, whether

she had received workers’ compensation benefits in addition to


       2
     The confusion appears to be explainable, at least in part,
by the fact that during the time Straughn received workers’
compensation benefits through ESIS, she coordinated her receipt
of the benefits solely with Catherine Ackles, an employee of
ESIS, and did not deal directly with any Delta employee.
Nonetheless, Delta acknowledges, as its error, the breakdown in
its communications with ESIS.   Thus, Delta has not sought to
impose responsibility upon Straughn for the receipt of these
overpayments in the first instance.

                                            6
her salary while absent on accident leave.3     On each occasion,

Straughn   denied   receiving   workers’   compensation   benefits,

explaining instead that she had received money which she used

for meals and other expenses relating to her injury.4

           At her deposition, however, Straughn recalled these

conversations with Giglio as follows:

           A.   [Giglio] said to me . . . "By the way,
                did   you  receive   any  money   from
                compensation?"

           Q.   And what did you answer?

           A.   I told him, no.      The money that
                compensation gave me I used to order
                out my meals, to help take care of
                myself, because I was not able to do
                anything. I had no support system . .
                . .

           Q.   Could you have said . . . "No, they
                gave me money for food, transportation
                and expenses directly related to my
                accident"?

    3Upon returning to work, Straughn was asked by Giglio to
sign and backdate certain personnel forms relating to her
injury. Apparently, these forms were to have been completed at
the time of her injury, rather than when she returned to work.
Straughn refused to do so.
    4 Although neither party clearly defines the contours of
ESIS's obligation to reimburse Delta employees for certain
injury-related expenses, each has assumed that though travel
expenses and certain medical costs are reimbursable by ESIS,
food and other personal costs are not. Their assumptions appear
to be based on the obligations imposed by Massachusetts law.
See Mass. Gen. Laws ch. 152, §§ 30, 45.     There is no record
evidence that any Delta or ESIS policy required that Delta
employees be reimbursed for food and similar personal costs in
these circumstances.

                                 7
           A.   I could have said something like that.

(Emphasis added).

           After   Straughn    repeatedly    denied    having     received

workers’    compensation      benefits   —    an      assertion     flatly

contradicted by the business records maintained by both Delta

and ESIS — Giglio relayed her responses to Michelle McColly,

Senior Analyst in the Delta Personnel Department. 5                McColly

instructed Giglio to approach Straughn again and obtain her

written response.    At the same time, Giglio was instructed to

suspend Straughn pending further investigation.


    5Straughn contends on appeal that her responses to these
inquiries were mixed and ambiguous, rather than direct denials.
Thus, she argues, Giglio should have sought clarification from
her first, rather than simply reporting to his superiors that
she had denied receiving workers' compensation benefits. The
district court succinctly attended to that contention as
follows:

           Straughn's seemingly odd (and ostensibly
           ambiguous)   'no,   but   yes'   response  to
           Giglio's inquiry about her receipt of
           workers' compensation benefits makes perfect
           sense   in   context    and  is,    in  fact,
           unambiguous. She denied receiving workers'
           compensation benefits from ESIS (which she
           was obligated to sign over to Delta), but
           acknowledged that ESIS had honored her
           periodic requests for reimbursement of
           medical, travel, and related expenses. That
           response simply did not jibe with the
           records maintained by Delta and its agent,
           ESIS.

District Court Opinion, at 11.

                                   8
          Following    the   conversation   with   McColly,     Giglio

inquired of Straughn in the presence of two Delta supervisors —

Helen Meinhold and Tom Keating — regarding whether she had

received workers’ compensation benefits while on accident leave.

Straughn responded that she had not, stating once again that she

had simply received checks to compensate her for costs related

to medical treatment, transportation, and meals.

          Giglio thereupon suspended Straughn, as instructed, and

requested that she reduce her statement to writing.           Prior to

providing Giglio with her written response, however, Straughn

consulted with an attorney who had been representing her in a

related tort action against the owner of the premises at which

her injury occurred.

          Helen Meinhold later recounted Straughn’s responses to

Giglio’s inquiry as follows:

          A.   [Giglio] asked [Straughn] whether she
               had received any additional monies in
               addition to her paycheck.

          Q.   And what was her response?

          A.   No;   that   she   only    had   gotten
               reimbursement of some medical expenses.

          Subsequently, Straughn recalled the interrogation by

Giglio:

          I was called into Lou [Giglio's] office and
          asked  if   I  had   received   money  from


                                 9
            compensation to which I initially responded
            no, but went on to explain to him as I had
            in the past that I had received money from
            compensation to help with my expenses such
            as food, medicine, transportation, etc.

(Emphasis added).

            The written response Straughn thereafter submitted to

Giglio explained as follows:

            When I spoke to my attorney she advised me
            [that] until she had an opportunity to look
            into this[,] do not advise of comp money.
            When I spoke to [Catherine Ackles] again she
            reiterated [the] above info.       Also was
            advised by attorney & [Catherine Ackles] all
            will be settled. When Lou [Giglio] asked me
            if I received comp, all I thought of was
            attorney advise [sic].

(Emphasis    added).      Thus,   the   written      response   provided    by

Straughn admits that she intentionally misled Delta —                    albeit

ostensibly on the advice of counsel — regarding her receipt of

workers’ compensation benefits while continuing to receive full

salary from Delta.

            Consequently, on May 8, 1997, Giglio recommended that

Straughn be terminated from her employment due to dishonesty.

Following further review, McColly recommended that Straughn be

required    to   remit    the   $11,608.86      in   workers’   compensation

benefits     wrongfully    retained,      and    either   resign    or    face

discharge.

            Thereafter, acting on these recommendations, Director


                                     10
of    Equal     Opportunity     Richard        Ealey    terminated        Straughn's

employment due to her dishonesty in responding to the repeated

inquiries       regarding     her    receipt       of    workers’    compensation

benefits.         Director     Ealey,      himself      an    African     American,

explained that it was Straughn's dishonesty which distinguished

her     conduct    from      that    of   other     employees       who    had    not

spontaneously           reimbursed    Delta      after       receiving     workers’

compensation benefits in similar circumstances.

              Straughn commenced an internal grievance procedure with

the Delta administrative appeals board.                      In due course, the

board, comprised of McColly and another member, recommended to

Director Ealey that Straughn be reinstated.                    The appeals board

neither assigned reasons for its recommendation nor prescribed

conditions for the reinstatement, except that Straughn reimburse

Delta     for     all     workers’    compensation        benefits        wrongfully

retained.

              At that point Giglio offered Straughn employment as a

Sales Staff Assistant, a new position with no direct sales

responsibilities, at an annual salary of $39,696 rather than the

$46,462 salary she formerly received.                   After Straughn accepted

the   offer,      Delta     placed   a    "final    warning"     letter      in   her

personnel file:          the most severe disciplinary action short of




                                          11
outright termination.6

                Following her reinstatement, Straughn brought suit in

the   United      States    District    Court       for    the    District     of    New

Hampshire.        Delta answered and counterclaimed for the $11,608.86

in workers’ compensation benefits retained by Straughn, then

moved     for    summary    judgment    on    all    claims,      as    well   as   its

counterclaim, contending that Straughn had been discharged for

a legitimate, nondiscriminatory reason:                    i.e., her persistent

lack of candor in responding to legitimate inquiries regarding

her wrongful retention of workers’ compensation benefits.

                After   determining    that     Straughn         had   presented      no

competent evidence that Delta had tendered a pretextual reason

for   terminating       her   employment,      the       district      court   granted

summary     judgment       against    Straughn      on    the     gender   and      race


      6 The “final warning” letter stated, in relevant part:

                Even if you did not intend to keep these
                overpayments, your failure to monitor these
                payments and to fully advise Delta of these
                overpayments causes us great concern with
                respect to your ability to be a reliable and
                effective Sales Representative.      As you
                know, that position entails great autonomy
                and responsibility, including the handling
                of company resources, and we do not believe
                you should hold such a position at this time
                considering the way you handled these
                overpayments. Consequently, we have decided
                to reinstate your employment as a Sales
                Staff Assistant.


                                        12
discrimination claims, as well as all state-law claims.    At the

same time, the district court directed summary judgment for

Delta on its counterclaim.

                                 II

                             DISCUSSION

A.   The Title VII and Section 1981 Claims.

     1.   The Standard of Review and Burden Shifting Framework.

          Summary judgment rulings are reviewed     de novo, see

Mulero-Rodriguez v. Ponte, Inc., 98 F.3d 670, 672 (1st Cir.

1996), after considering the record evidence "in the light most

favorable to, and drawing all reasonable inferences in favor of,

the nonmoving party."   Feliciano De La Cruz v. El Conquistador

Resort & Country Club, 218 F.3d 1, 5 (1st Cir. 2000).         The

summary judgment ruling is to be upheld provided "the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law."    Fed. R. Civ. P.

56(c).    Moreover, "[e]ven in employment discrimination cases

where elusive concepts such as motive or intent are at issue,

this standard compels summary judgment if the non-moving party

rests merely upon conclusory allegations, improbable inferences,

and unsupported speculation."    Feliciano, 218 F.3d at 5 (quoting


                                 13
Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st

Cir. 1990)) (internal quotation marks omitted) (emphasis added).

         Where, as here, no direct evidence of discrimination

was proffered by the plaintiff, we apply the McDonnell Douglas -

Burdine - Hicks burden-shifting analysis to the Title VII and

Section 1981 claims.     See Conward v. Cambridge Sch. Comm., 171

F.3d 12, 19 (1st Cir. 1999).       Under that familiar regimen the

plaintiff "must carry the initial burden . . . of establishing

a prima facie case of . . . discrimination."       McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973).

         In employment discrimination cases, the plaintiff must

make a prima facie

         . . . showing that: (1) [she] is a member of
         a protected class; (2) [her] employer took
         an adverse employment action against [her];
         (3) [she] was qualified for the employment
         [s]he held; and (4) [her] position remained
         open or was filled by a person whose
         qualifications were similar to [hers].

Rodriguez-Cuervos v. Wal-Mart Stores, Inc., 181 F.3d 15, 19 (1st

Cir. 1999) (citing St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502,

506 (1993); McDonnell Douglas, 411 U.S. at 802; Conward, 171

F.3d at 19)).

         We     shall   assume,   without   deciding,   that   Straughn

proffered sufficient competent evidence to establish prima facie

claims based on race and gender discrimination.         At that point


                                   14
it became necessary for Delta to articulate “a legitimate,

non-discriminatory reason for its adverse employment action[,]"

id. (citing McDonnell Douglas, 411 U.S. at 802; Shorette v. Rite

Aid   of   Maine,    Inc.,     155     F.3d    8,    12   (1st    Cir.    1998)),   by

identifying enough admissible evidence to “support a [rational]

finding that unlawful discrimination was not the cause of the

employment action."           Feliciano, 218 F.3d at 5-6 (quoting Hicks,

509 U.S. at 507) (internal quotation marks omitted).

            Delta proffered competent evidence that Straughn was

dismissed due to her dishonesty in repeatedly attempting to

mislead    a   supervisor        regarding       her      wrongful     retention    of

workers’ compensation benefits in violation of Delta policy.

Richard Ealey, the Delta official ultimately responsible for the

dismissal action, attested that though there had been other

instances      in   which      Delta    employees         had    not   spontaneously

surrendered         workers’         compensation          checks        in   similar

circumstances, he was "not aware of any situation where the

individual      denied        [having         received      such       checks]    when

questioned."

            Where,       as      here,        the      employer        proffers     “a

nondiscriminatory reason for its action, the burden shifts back

to the plaintiff to show that the reason . . . was 'a coverup'

for a 'discriminatory decision.'"                   Id. at 6 (quoting McDonnell


                                          15
Douglas, 411 U.S. at 805).             At that point, Straughn’s "burden of

producing evidence to rebut the stated reason for [Delta’s]

employment        action     merge[d]     with       the    ultimate       burden   of

persuading the court that she [was] the victim of intentional

discrimination."           Id. (quoting Texas Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 256 (1981)) (internal quotation marks

omitted).         Straughn      failed   to    generate      a   genuine    issue   of

material fact regarding whether she was discharged due to either

her race or gender.

     2.      Pretext and Discriminatory Animus.

             At the ultimate stage in the burden-shifting analysis,

it   would    have       been     necessary     that   Straughn      persuade       the

factfinder that she experienced unlawful discrimination at the

hands of her employer, see Thomas v. Eastman Kodak Co., 183 F.3d

38, 56 (1st Cir. 1999), cert. denied, --- U.S. ----, 120 S. Ct.

1174 (2000) (citations omitted), by "present[ing] sufficient

evidence to show both that the employer's articulated reason for

[the discharge was] a pretext and that the true reason [was]

discriminatory[,]"          id.    (emphasis     added)      (internal      quotation

marks and citations omitted).                 E.g., Fernandes v. Costa Bros.

Masonry,     Inc.,    199       F.3d   572,    581   (1st    Cir.   1999)     (“[T]he

plaintiff must show both that the employer’s 'proffered reason

is   a    sham,    and     that    discriminatory          animus   sparked     [its]


                                          16
actions.'")     (quoting     Conward,        171    F.3d   at     19).    The   “same

evidence    used    to     show   pretext         can   support    a     finding   of

discriminatory animus if it enables a factfinder reasonably to

infer that unlawful discrimination was a determinative factor in

the adverse employment action."              Feliciano, 218 F.3d at 6.

            Thus, we must determine whether the competent evidence

proffered by Straughn, together with all reasonable inferences

which may be drawn in her favor, raised “a genuine issue of fact

as to whether [her] termination, [and/or the demotion following

her   rehire,      were]    motivated        by    [either      race     or   gender]

discrimination."         Santiago-Ramos v.          Centennial P.R. Wireless

Corp., 217 F.3d 46, 54 (1st Cir. 2000) (citations and quotations

omitted).     The summary judgment must be set aside if the record

includes sufficient competent evidence from which a reasonable

jury “could (although it need not) infer that the employer's

claimed reasons for terminating [the] employment were pretextual

and that the decision was the result of discriminatory animus."

Dominguez-Cruz v. Shuttle Caribe, Inc., 202 F.3d 424, 431 (1st

Cir. 2000).        Finally, we must “exercise particular caution

before [sustaining] summary judgment[s] for employers on such

issues as pretext, motive, and intent."                    Santiago-Ramos, 217

F.3d at 54 (citing Hodgens v. General Dynamics Corp., 144 F.3d

151, 167 (1st Cir. 1998)).


                                        17
            Straughn insists that the rationale Delta ascribes for

discharging her — the alleged efforts to conceal her wrongful

retention of workers’ compensation benefits — was pretextual and

its actual intent was discriminatory.               The record does not bear

out her contention.

            It is undisputed that Director of Equal Opportunity

Richard Ealey, after reviewing the dismissal recommendations by

Michelle McColly and Giglio, ultimately was responsible for

terminating Straughn's employment.                  Yet there is no record

evidence, nor has Straughn contended, that either Ealey or

McColly harbored any race-or-gender-based animus.                           Instead,

Straughn maintains that Giglio, her intermediate supervisor, was

in a position to influence Ealey, the ultimate decisionmaker;

thus, she argues, Giglio indirectly brought about her wrongful

termination       for     discriminatory        reasons     by     presenting    the

ultimate decisionmaker with a pretextual justification.

            Straughn         contends      in     particular         that     Giglio

intentionally inquired in an ambiguous manner regarding her

receipt of workers’ compensation benefits, then mischaracterized

her   responses,        as   categorical     rather     than     qualified,     when

reporting    to    Ealey     and   McColly.       She     claims    that    Giglio's

discriminatory          intentions   are     evidenced       (i)    by     workplace

utterances reflecting bias against African Americans and (ii) by


                                        18
relatively undesirable work assignments, unfair criticisms, and

the withholding of various perquisites and incentives available

to other Delta sales representatives.

            Straughn also claims that the decision to rehire her,

following    her     internal         appeal,         demonstrates     that      Delta

management ultimately realized that Giglio's rendition of her

responses had been contrived, whereas her actual responses were

accurate.        Similarly,     she    insists        that   Giglio   unilaterally

demoted her to a position entailing reduced responsibilities and

salary   even     though   Delta      had   recommended        her    unconditional

reinstatement.       Finally, Straughn argues that the discipline

initially imposed upon her — outright discharge — differed

materially from that meted out to another Delta employee who had

made similar statements to Giglio in the past.                  We discuss these

contentions in turn.

            a.     The Allegedly Discriminatory Utterances
                   and Related Workplace Mistreatment


            In    order    to   sustain         her   burden   of    persuasion     on

pretext,    Straughn       needed     to        demonstrate    either     that     her

dismissal was (i) "more likely motivated” by discrimination than

by the explanation proffered by Delta, or (ii) the proffered

“explanation [was] unworthy of credence" in circumstances where

the suspect denial, taken together with other facts, suggests


                                           19
such a motivation.         Burdine, 450 U.S. at 256 (citing McDonnell

Douglas, 411 U.S. at 804-05); see also Fite v. Digital Equipment

Corp.,    232    F.3d    3,   6-7   (1st      Cir.   2000).        The   burden    of

persuasion on pretext may be met, inter alia, by showing “that

discriminatory comments were made by the key decisionmaker or

those in a position to influence the decisionmaker."                     Santiago-

Ramos,    217     F.3d   at   55    (discriminatory       comments       by    direct

supervisor, along with similar comments by key decisionmaker,

constitute      evidence      of   pretext    where    direct      supervisor     was

consulted    by    key   supervisor        during     decisionmaking      process)

(emphasis added).

            (i)    The “Southern Black” Accent

            Straughn testified on deposition that Giglio frequently

used an offensive "southern black" accent at meetings attended

by her and other Delta employees.                Although Giglio denies the

charge, it must be credited at summary judgment.                              See id.

(citing DeNovellis v.          Shalala, 124 F.3d 298, 308 (1st Cir.

1997)).

            For present purposes, we assume arguendo that there are

circumstances in which use of an offensive “southern black”

workplace accent, by a superior in a position to influence the

key decisionmaker, would constitute probative evidence that the

proffered       explanation        for   disciplining         an    employee      was


                                         20
pretextual.          Cf.    id.        (Discriminatory               comments,      by    key

decisionmaker       and    another       person       in    position         to   influence

decisionmaker,       "could       lead    a     jury       to    conclude         that   [the

employer's]       proffered    reasons          for    firing          [plaintiff]       were

actually     a    pretext     for       discrimination.").                   As    we    have

acknowledged,       “in    combination          with       other       evidence[,]”       see

McMillan v. Massachusetts Soc’y for Prev. of Cruelty to Animals,

140 F.3d 288, 300 (1st Cir. 1998), cert. denied, 525 U.S. 1104

(1999), so-called “stray remarks” may permit a jury reasonably

to determine that an employer was motivated by a discriminatory

intent, id.       But though such “stray remarks” may be material to

the pretext inquiry, “their probativeness is circumscribed if

they were made in a situation temporally remote from the date of

the employment decision,               or . . . were not related to the

employment        decision        in     question,              or     were       made     by

nondecisionmakers."          Id. at 301 (emphasis added) (citations

omitted).        See, e.g., Santiago-Ramos, 217 F.3d at 55 (remarks

within two weeks of discharge probative of pretext); Fernandes,

199 F.3d at 583 (remarks at time of employment action probative

of   pretext);      cf.    McMillan,          140     F.3d       at    301    (remoteness

heightened where at least one of three remarks occurred several

years before challenged employment action).

            Although statements directly related to the challenged


                                           21
employment    action    may    be    highly   probative     in    the   pretext

inquiry, see Santiago-Ramos, 217 F.3d at 55; Fernandes, 199 F.3d

at 583, mere generalized “stray remarks,” arguably probative of

bias against a protected class, normally are not probative of

pretext absent some discernible evidentiary basis for assessing

their temporal and contextual relevance.              Compare McMillan, 140

F.3d at 301 (workplace remarks by male department head at time

remote from incident in dispute — regarding physical traits and

sexual activities of female co-workers, but bearing no direct

relationship to employment — held not probative of pretext where

challenged    decision        involved      lower    salaries     for    female

employees),    with    Fernandes,      199    F.3d   at   583    (comments   by

decisionmaker — including "I don't need minorities”; “I don't

need residents on this job”; "I don't have to hire you locals or

Cape Verdean people” — were not mere "stray remarks" where

challenged employment action concerned refusal to rehire dark-

skinned residents of Cape Verdean descent).               Accordingly, even

if we were to assume that the assertedly offensive workplace

“accent” is somehow suggestive of racial bias,7 it would not be

significantly   probative       of    pretext   absent    some    discernible

indication that its communicative content, if any, materially


    7As concerns the gender-based discrimination claim, however,
we can discern no relevance whatsoever in the “southern black”
accent evidence.

                                       22
erodes    the   stated     rationale    for   the   challenged       employment

action.

           Straughn proffered no evidence that Giglio ever used

the nondescript “southern black” accent              either during or in

relation to the challenged employment action.                   Nor is there

competent evidence from which a rational factfinder might fairly

infer that the communicative import of the nondescript accent

pertained to employment matters, let alone to Straughn or her

employment.     Indeed, Straughn herself has never intimated either

a   rationale     or   a   circumstantial       predicate     for    reasonably

inferring that the “southern black” accent amounted to anything

other than insensitive banter.              Thus, Straughn’s naked         ipse

dixit was insufficient to generate a genuine issue of material

fact.

           Accordingly, we conclude that the “southern black”

accent allegedly used on occasion by Giglio, without more, is

not probative of pretext on the part of Delta, given (i) the

absence of any discernible contextual or temporal relationship

between the discharge decision and the workplace accent used by

Giglio, (ii) the demonstrably self-sufficient basis for the

management recommendation by Richard Ealey to discharge Straughn

due to her persistent work-related dishonesty, and (iii) the

distinctly      subordinate    role    Giglio   played   in    the    dismissal


                                       23
decision.

              (ii)           The Disparate Workplace Treatment

              Straughn        claims    that     Giglio    singled        her   out     for

inferior work assignments, unfairly criticized her performance,

and    withheld       various       perquisites      and    inducements         accorded

similarly situated sales representatives.                        The district court

determined that the evidence Straughn tendered to demonstrate

pretext was insufficient in light of the countervailing evidence

that       Delta     management        reasonably     believed          that    Straughn

repeatedly lied to her superiors regarding her receipt and

wrongful         retention     of   workers'      compensation          benefits    while

absent      on     accident    leave     and     receiving       full    salary.        See

District Court Opinion, at 24. 8                   After evaluating Straughn’s

differential         treatment      claim      against     the    “totality        of   the

evidence . . . 'as part of an aggregate package of proof[,]'"

Fernandes, 199 F.3d at 581 (citation omitted), we conclude that

the district court ruling is founded on adequate record support.

       8The district court noted:

              Straughn's    complaint[s]    that    Giglio
              chastised her for being late and for driving
              excessive miles, and that she was denied
              reimbursement for donuts she says she
              purchased for a customer, arguably support
              her discrimination claim to some degree,
              though the persuasive value of such evidence
              in [sic] not substantial.

District Court Opinion, at 24.                 We agree.

                                            24
            Although pretext may be established with evidence of

"differential       treatment   in   the   workplace[,]"      id.   (quoting

Mesnick v. General Elec. Co., 950 F.2d 816, 824 (1st Cir. 1991),

cert. denied, 504 U.S. 985 (1992)) (internal quotation marks

omitted), Straughn failed to sustain her evidentiary burden in

relation to the claim that she was singled out for inferior work

assignments.    The record discloses that the Vermont and Western

New Hampshire sales territory, to which Straughn initially was

assigned, historically has generated lower revenues than all but

one other sales territory within the Boston Marketing Office

area and accordingly has been selected in the past as a training

territory for relatively inexperienced sales representatives.

            Nor did Straughn tender evidence that there was any

normal time frame within which sales representatives in training

customarily     were     transferred       to    more    lucrative    sales

territories.    Similarly, she proffered no evidence regarding any

criteria utilized by Delta in determining when newer sales

representatives were considered eligible for transfer to more

desirable sales territories.

            On the other hand, the record plainly discloses that

a   white    male    sales   representative      drew   the   Maine   sales

territory,    which    is    comparable    to   the   Vermont-Western   New

Hampshire sales territory in terms of the driving distances and


                                     25
relatively    low   sales    revenues.        Yet    Straughn    proffered     no

evidence regarding the tenure of her counterpart in the                     Maine

sales territory.          Finally, there is no record evidence that

Straughn’s experience or tenure differed in any material respect

from   that   of    her    predecessors      in   the   Vermont-Western       New

Hampshire sales territory.

          Since Straughn tendered no competent evidence that her

initial assignment as a sales representative differed materially

from that of other relatively new sales representatives in the

Boston Marketing Office, summary judgment was appropriate.                    See

id.; Conward, 171 F.3d at 20 (“Where . . . the plaintiff in a

disparate treatment race [or gender] discrimination case offers

comparative evidence . . . to raise an inference of racial [or

gender-based] discrimination, [she] must provide a suitable

provenance for the evidence by showing that others similarly

situated . . . in all relevant respects were treated differently

by the employer.”) (emphasis added).

          (iii)      Miscellaneous Evidence of Pretext

          Similarly,        Straughn        tendered    insufficient        other

evidence to generate a trialworthy issue on pretext.                   Instead,

she simply pointed to evidence that Giglio reprimanded her for

tardiness,    driving      excessive   miles,       visiting    too   few   sales

accounts, and failing to generate adequate “shuttle” flight


                                       26
ticket   sales.        She      maintains     that   these   criticisms      were

unjustified,       given   the    undisputed     evidence    that     (i)   sales

representatives in the Boston Marketing Office were not required

to   report   to    work   at    any   particular    hour;   (ii)     her   sales

territory necessitated more driving, as it is one of the two

largest in geographic area; and (iii) it normally generates

fewer “shuttle” ticket sales.

            Straughn relies almost exclusively upon the                     Thomas

case, which held that where poor work performance is the stated

reason for discharging an employee, pretext may be established

by demonstrating that the evaluation process itself was tainted

by   racial    bias    and      that   the    plaintiff’s     "abilities      and

qualifications were equal or superior to employees who were

retained."     Thomas, 183 F.3d at 65 (quoting Goldman v. First

Nat'l Bank of Boston, 985 F.2d 1113, 1119 (1st Cir. 1993))

(internal     quotation      marks     omitted).       The   Thomas    case     is

inapposite.

            There is no record evidence that Straughn’s discharge

was related in any way to work performance.                  For that matter,

there is no evidence that Straughn ever received a “poor” work

evaluation.     See id. at 62-63.            On the contrary, following the

only documented review of her work performance with the Boston

Marketing Office, Straughn received a “high” rating from none


                                        27
other than Giglio and Meinhold.                     Consequently, the present

contention provides no support for the claim that Straughn was

subjected      to       "differential       treatment       in     the     workplace.”

Fernandes, 199 F.3d at 581.

             Straughn         also    testified      that      various     privileges

available to other sales representatives were withheld from her,

including authorization to:                  (a) provide clients with free

promotional flight tickets, (b) obtain reimbursement for meals

while entertaining clients, and (c) work on a part-time basis

from a “virtual” home office.                     Nevertheless, she failed to

proffer      competent        evidence     that   she    and     these   other    sales

representatives were “similarly situated” in all or even most

relevant respects.            See Conward, 171 F.3d at 20.

             (a)    Free Promotional Flight Tickets

             Straughn asserts, in conclusory fashion, that all sales

representatives          in     her   office      were    permitted,        at    their

discretion,        to    give      promotional      flight       tickets    to    their

respective clients, whereas she "rarely" was allowed to do so.

She makes no attempt to approximate the number of occasions on

which promotional flight tickets were made available to her or

to other Delta sales representatives.                    Instead, she focuses on

a   single    instance        in   which   Helen    Meinhold       directed      her   to

recover a promotional flight ticket which Straughn had made


                                            28
available to the spouse of a client.            It is undisputed that

Delta policy contemplates that these promotional flight tickets

are to be made available to Delta clients, not their spouses.

The   record   also   indicates   that   the   episode   referred   to   by

Straughn occurred during the first six months of her tenure as

a sales representative.       Yet Straughn presented no competent

evidence that she and these other sales representatives were

similarly situated, either in regard to tenure, experience, or

the numbers of clients served.

           (b)   Client Entertainment

           Straughn asserts that some sales representatives were

reimbursed for meal costs incurred while entertaining Delta

clients.   The one person she names — Jane Martin — began work

with the Boston Marketing Office two weeks before Straughn.

Other than similar starting dates, however, Straughn tendered no

evidence that she and Martin were “similarly situated,” most

notably in regard to the particular characteristics of their

respective sales territories and clienteles. Moreover, Straughn

admitted that she was never denied reimbursement.           Instead, she

states that she was reprimanded by Meinhold on one occasion for

purchasing donuts for the personnel in a “couple of offices” and

warned not to do so again.        See also note 8 supra.

           (c)   The “Virtual Home Office” Privilege


                                    29
           Straughn testified that all other sales representatives

in the Boston Marketing Office were granted the “virtual home

office” privilege.     See Mesnick, 950 F.2d at 824 (noting that

evidence of “differential treatment in the workplace” supports

pretext claim).   Yet Straughn points to no evidence that she and

these other sales representatives were similarly situated.

           Competent   proof     that   the   plaintiff   was   denied

privileges and opportunities available to similarly situated

employees may constitute probative evidence that an adverse

employment action was motivated by discriminatory animus.          See

Thomas, 183 F.3d at 63 (evidence that supervisors prevented

minority   employee    from    making   important   presentation   and

withheld "appropriate developmental opportunities" and computer

training, all of which were accorded non-minority employees,

supports disparate treatment claim).          Straughn testified on

deposition that she made at least three requests to work from a

virtual home office.     The record also reflects that some sales

representatives were permitted to work from a “virtual” home

office.    Yet Richard Ealey denied Straughn permission to do so

following her extended absence from work, since her doctor had

advised that, though able to work, Straughn was not yet well

enough to drive an automobile — hence unable to service clients,

the primary responsibility of her position.


                                   30
         As concerns Straughn’s previous requests to work from

a “virtual” home office, one was denied by Meinhold and several

by Giglio.   The record reflects that her first request to Giglio

was made within six months of her hiring.   Straughn presented no

evidence that other new sales representatives were accorded the

privilege so early in their tenure.    With regard to the other

requests which Giglio denied, she points to no evidence (i) that

she was “similarly situated” to any sales representative who was

accorded the privilege, or (ii) that she met Delta’s criteria

for evaluating such requests.    Instead, she simply asserts in

conclusory fashion that everyone else was permitted to work

part-time from a “virtual” home office.     Thus, she failed to

present competent evidence that the proffered reason for the

challenged employment action was pretextual.   See Fernandes, 199

F.2d at 581; Conward, 171 F.3d at 20; Mesnick, 950 F.2d at 824.

         Moreover, given the overwhelming weight of the evidence

that the proffered reason for the dismissal action was both

sound and sufficient, the tenuous disparate treatment evidence

presented by Straughn was plainly insufficient to enable a

reasonable factfinder to conclude that Giglio had fabricated the

report about Straughn’s prevarications relating to her wrongful

retention of the workers’ compensation benefits.9   Nothing more

    9The other instances Straughn cites in relation to her
disparate treatment claim lack adequate evidentiary support as

                                31
is exigible.

          b.        The    Alleged     Distortions of Straughn’s
          Responses

          Straughn likewise failed to generate a trialworthy

issue in relation to her claim that Giglio mischaracterized her

responses to his inquiries regarding her receipt and retention

of   workers’   compensation   benefits.   As   the   district   court

appropriately noted, Straughn's deposition testimony, affidavit,

and written statement abundantly demonstrate her utter lack of

candor in responding to these legitimate inquiries.

          Upon initial inquiry by Giglio, as to whether she had

received "any money from compensation," Straughn responded in

the negative, then added that she had received money "to order

out my meals [and] to help take care of myself . . . ."          On the

second occasion, in the presence of two other supervisors,

Straughn again denied receiving workers’ compensation benefits,


well.   With regard to the authority to provide clients with
promotional flight tickets, she points to no evidence that
Giglio was involved in any way.      Instead, Straughn herself
testified on deposition that it was Meinhold who restricted her
authority in this regard.
     Straughn acknowledged that some, but not all, Delta sales
representatives   were  reimbursed   for   client  meal   costs.
Furthermore, she neither presented evidence that she was not
reimbursed, nor that she was similarly situated to those
employees who were regularly reimbursed. Thus, she failed to
generate a rational inference that any race-or-gender based bias
harbored by    Giglio accounted in any way for the alleged
rejections of her requests for reimbursement. See Conward, 171
F.3d at 20.

                                  32
while allowing that she had received reimbursements for certain

expenses.      These responses were not only materially false, but

knowingly made, in that Straughn was well aware that she had

received and retained workers’ compensation benefits meant to

compensate her for lost salary, while continuing to receive full

salary from Delta.

              Straughn    also     received       other    checks      from     ESIS,

representing reimbursements for various expenses incurred in

connection      with     her   job-related        injury,       such   as     medical

services, prescription drugs, and travel expenses incurred in

connection with medical appointments.                  Although food was not an

expense reimbursed by ESIS, it was among those Straughn listed

when Giglio asked whether she had received money for "expenses."

Curiously, Straughn now attempts to characterize her response to

Giglio   as    an   admission      that    she    had    indeed    received      both

workers’ compensation benefits and reimbursements for expenses

from ESIS.      She reasons that since she listed food — an expense

not eligible for reimbursement from ESIS — her direct response

to Giglio that she had             never received workers’ compensation

benefits      somehow    acknowledged      that    she    had    indeed     received

workers’ compensation benefits.

              She also attempts to rationalize her negative response

to   Giglio    as   simply     a   reference     “to    the   promised      workers’


                                          33
compensation settlement, not weekly benefits . . . .”         Since she

has not elaborated, we are left to speculate about the precise

details.

            Thus, essentially Straughn sought — indeed still seeks

— to rationalize the obvious inaccuracies in her response to

Giglio, which she attributes to inartful language, as including

an accurate response to a question she was never asked.                In

contrast, Giglio and Delta management rationally assessed her

persistent refusals to acknowledge her receipt and wrongful

retention    of   workers’   compensation   benefits   as   attempts   to

conceal the truth.

            Undeterred, Straughn continues to defend her responses

as technically accurate in the sense that she did tell Giglio

that she had received food money, which could only have derived

from workers’ compensation benefits since food is not an expense

related to medical treatment.      This artful contention is belied

as well, however, by her own written submission following her

suspension by Delta:

            When I spoke to my attorney[,] she advised
            me . . . do not advise of comp money. . . .
            When [Giglio] asked me if I received comp,
            all I thought of was attorney advise [sic].

(Emphasis added).

            Thus, Straughn admitted to an attempt to conceal the

fact that she had received workers’ compensation benefits while

                                   34
on accident leave from her employment with Delta, albeit on the

advice of counsel.        At a minimum, then, the summary judgment

record     unambiguously     established     that    Straughn     plainly

understood that she had received workers’ compensation benefits

while on full salary, yet set out to conceal that fact from

Delta.

           No less importantly, at this point in the burden-

shifting analysis the principal focus must be upon whether

McColly    and   Ealey,    the   responsible     Delta   decisionmakers,

reasonably believed that Straughn lied, rather than whether she

actually lied.    "In assessing pretext, [our] 'focus must be on

the perception of the decisionmaker,' that is, whether the

employer believed its stated reason to be credible."          Goldman v.

First Nat’l Bank of Boston, 985 F.2d 1113, 1118 (1st Cir. 1993)

(quoting Mesnick, 950 F.2d at 824; Gray v. New England Tel. &

Tel. Co., 792 F.2d 251, 256 (1st Cir. 1986)).            As Straughn has

never claimed that either McColly or Ealey harbored a gender-

based or race-based bias, but rather that they were misled by

Giglio's allegedly wrongful recommendation that her employment

be terminated, in these particular circumstances it is the

reasonableness of Giglio's belief alone which is controlling.

           The record plainly demonstrates that Giglio reasonably

regarded   Straughn’s     responses   to   his   inquiries   as   wrongful


                                    35
attempts to conceal what he well knew to be so, based on Delta’s

business   records;      viz.,    that    Straughn   had    received    and

wrongfully retained workers’ compensation benefits from ESIS,

while continuing to receive her full Delta salary on accident

leave.     Giglio   accordingly       recommended    that    Straughn   be

discharged,   due   to   her     persistent   dishonesty,    pursuant   to

longstanding Delta policy.

           In these circumstances, no rational trier of fact could

conclude that Giglio did not reasonably believe that Straughn

had responded dishonestly when repeatedly confronted with the

documented fact that she had received workers’ compensation

benefits, as well as full salary, while on accident leave.

Thus, Straughn utterly failed to generate a trialworthy issue of

material fact as to whether Giglio reasonably believed that she

had attempted to mislead him regarding her receipt and retention

of the workers’ compensation benefits to which she was not

entitled.10   A fortiori, she failed to generate a trialworthy

     10
      Nevertheless, Straughn now insists that Giglio "set [her]
up and then reported her," by asking whether she had received
workers’ compensation benefits, rather than simply telling her
that he knew she had, then presenting her with various repayment
options. We can discern no animus in these attempts to verify,
firsthand with Straughn, the documented information that Giglio
had received.   As the district court appropriately noted, in
these circumstances Straughn cannot —

           legitimately complain that Giglio knew the
           answer to the question about her receipt of
           workers' compensation benefits before he

                                     36
issue   as    to    whether     McColly       and    Ealey    reasonably      accepted

Giglio’s version of the relevant events.

              c.    The Rehiring Decision As Evidence of Pretext

              Pretext may be established "'by showing weaknesses,

implausibilities,             inconsistencies,                incoherencies,          or

contradictions in the employer's proffered legitimate reasons'

such that a factfinder could 'infer that the employer did not

act for the asserted non-discriminatory reasons.'"                           Santiago-

Ramos, 217 F.3d at 56 (quoting Hodgens, 144 F.3d at 168).                            For

present purposes, we shall assume, without deciding, that there

may    be    circumstances        in    which       the    decision    to    rehire    a

discharged employee constitutes competent evidence of pretext,

at    least     insofar    as    the     rehiring         plainly    undermined      the

proffered       justification          for   the     original       discharge.       Cf.

Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 252 (8th Cir.

1995) (evidence of employee's competence, as demonstrated by

employer's decision to rehire, would have constituted evidence

of    pretext      had   incompetence        been    the     proffered      ground   for

original discharge).            Even so, the summary judgment record came

up well short of the required evidentiary support for Straughn’s

              asked it.   Put simply, an employer has a
              legitimate   right  to   expect   that  its
              employees will respond in a truthful, non-
              evasive manner to its questions . . . .

District Court Opinion, at 26, n. 6.

                                             37
contention    that    the   decision    to    rehire   her   in    a    different

capacity reflected an abandonment of Delta’s original position

that she had misled Giglio in the first instance.

            Straughn insists that the decision to rehire her, after

her internal appeal, indicates that upon considering her version

of   the   encounter    with   Giglio,       Delta   management        must   have

realized that Giglio had misled McColly and Ealey regarding

Straughn's responses to Giglio’s inquiries.              McColly, one of the

two Delta supervisors who participated in the internal appeal,

explained       the    rationale       for      recommending           Straughn’s

reinstatement as follows:

            [D]espite the fact that I . . .     believed
            that [Straughn] had still done something
            wrong, and furthermore that she knew she had
            done something wrong, I did believe, after
            meeting   with  her,   that   there  was   a
            considerable amount of confusion in the
            administration of the workers’ compensation,
            or that it could have been handled better.
            And Ms. Straughn did have a good record, and
            several years with the company, so we
            decided that we should recommend . . .
            another chance.

(Emphasis added).

            Asked to clarify what she meant by "confusion," McColly

stated that she had neither concluded that Straughn was confused

by   Giglio's    questions,    nor   that     Straughn    had     retained    the

workers’ compensation payments unwittingly.                  Instead, McColly

explained: "I still believe that Ms. Straughn very likely knew

                                       38
that she had not been entitled to the payments,” emphasizing

that the appeals process had in no sense caused her to "question

the story that Lou Giglio had been telling . . . [and] that

ultimately led to [Straughn's] termination."

            Plainly, then, the recommendation to rehire Straughn

was made notwithstanding McColly’s earnest belief that it was

very likely that Straughn knowingly had done “something wrong.”

Furthermore,        McColly    stated           that     though      the    workers’

compensation      disbursements        should          have   been   managed      more

efficiently and that some actual confusion had indeed resulted,

Delta nonetheless had been justified in discharging Straughn due

to her repeated attempts to mislead.

            Thus,    there    is      no    evidentiary         support     for    the

contention that the appeals board hearing prompted McColly to

conclude    either     that   Giglio        had    misrepresented          Straughn's

responses    or   that     Straughn    had      been     wrongfully    discharged.

Instead, the record is clear that McColly recommended a "second

chance"     based     on    Straughn’s          overall       employment      record,

notwithstanding ample grounds for the dismissal.                      Accordingly,

not only does the decision to rehire Straughn provide no support

for the claim that the proffered reason for discharging her was

“unworthy of credence,” Burdine, 450 U.S. at 256, it strongly

evidences an absence of any forbidden animus on the part of


                                           39
Delta.

            Next,       we   turn     to   the    contention       that     Straughn’s

demotion    to     a    position      entailing       reduced     compensation       and

responsibilities,              notwithstanding              the         unconditional

reinstatement recommended by Delta management, demonstrates that

Giglio    harbored         discriminatory        motives    in     recommending      her

discharge in the first instance.                      The record reflects that

McColly     transmitted         a     memorandum       to    Director       of     Equal

Opportunity Richard Ealey summarizing a discussion which had

taken    place    during      the    appeals     process,     as       follows:     "Mr.

Stevenson and I recommend [Straughn’s] request for reinstatement

be granted and that she be required to reimburse Delta for the

overpayment."

            Subsequently, McColly explained that her recommendation

to Ealey was simply that Straughn be reinstated, whereas the

particulars relating to her reinstatement, i.e., position and

salary, were left to others.                  Furthermore, Giglio denied any

role in determining that Straughn should be demoted after her

rehiring    and    Straughn         neither     identified       nor    presented    any

evidence    to    the      contrary.          Thus,    Straughn’s        rehiring    and

placement     in       a     position      entailing        reduced       salary    and

responsibilities provide no support for the claim that the

stated reason for her discharge was pretextual.


                                           40
           d.    The Other Disparate Treatment Evidence

           Straughn       next   contends       that    the    discipline      Delta

administered to her was disproportionately severe in comparison

with that meted out to one John Higgins, a white-male sales

representative      who    had   worked     under       Giglio    in    the   Boston

Marketing Office and supposedly engaged in comparable conduct.

The record reflects that Higgins was disciplined for falsifying

weekly sales reports relating to time spent with clients.                         Yet,

it also plainly establishes that Higgins readily acknowledged

the misrepresentations upon inquiry by Giglio.                       Consequently,

Delta   simply   relegated       Higgins     to    a    less     desirable     sales

territory and placed a "letter of concern" in his personnel

file.

           Evidence       that   an   employer         administered       disparate

treatment to similarly situated employees may be competent proof

that the explanation given for the challenged employment action

was   pretextual,    see    Conward,      171    F.3d    at    19,     provided    the

plaintiff-employee can make a preliminary showing “that others

similarly situated . . . in all relevant respects were treated

[more advantageously] by the employer."                       Id. at 20 (citing

Perkins v. Brigham & Women's Hosp., 78 F.3d 747, 751 (1st Cir.

1996)) (emphasis added) ("Reasonableness is the touchstone:

while the plaintiff's case and the comparison cases that [s]he


                                       41
advances    need       not    be   perfect      replicas,    they   must    closely

resemble       one     another     in   respect      to     relevant     facts   and

circumstances.").

            The district court correctly concluded that Straughn

and Higgins were         not similarly situated in certain relevant

respects.        For    one    thing,      their   wrongful    conduct     differed

materially.      Although each misled a supervisor, Straughn stood

to realize a substantial monetary benefit through her deception

— more than $11,000 — whereas Higgins did not.                             Yet more

importantly, unlike Straughn, Higgins forthrightly acknowledged

his     misconduct       when      first     confronted,       whereas     Straughn

repeatedly attempted to deceive Giglio in an effort to conceal

the fact that she had retained workers’ compensation benefits to

which    she    was     not     entitled.          These    "differentiating      or

mitigating circumstances" unquestionably undermined Straughn’s

attempt to demonstrate that her conduct was similar to Higgins’s

in all material respects.               See id. at 21.         Consequently, her

disparate treatment claim was fatally flawed.

            As Straughn failed to generate a genuine issue of

material fact regarding either pretext or disparate treatment,

summary judgment was entirely proper on her gender and race

discrimination claims.

B.    The State Law Claims


                                           42
      1.     Wrongful Discharge

             Straughn contends that the district court erred in

ruling that no trialworthy issue of material fact remained

regarding her wrongful discharge claim under New Hampshire law.

Straughn alleged that Delta wrongfully (i) discharged her for

refusing to backdate certain personnel forms at Giglio’s request

upon her return to work in April 1997, (ii) then demoted her for

resorting to the internal appeals process.

             In order to prevail on a wrongful termination claim

under      New   Hampshire   law,   “a    plaintiff    must     establish     two

elements: one, that the employer terminated the employment out

of bad faith, malice, or retaliation; and two, that . . . the

employment [was terminated] because the employee performed acts

which public policy would encourage or . . . refused to perform

acts which public policy would condemn.”             Short v. School Admin.

Unit No. 16, 136 N.H. 76, 84, 612 A.2d 364, 369 (1992) (citing

Cloutier v. A & P Tea Co., Inc., 121 N.H. 915, 921-22, 436 A.2d

1140, 1143-44 (1981)).         Bad faith or malice on the part of an

employer may be established under New Hampshire law where (i) an

employee is discharged for pursuing policies condoned by the

employer, (ii) the record does not support the stated reason for

the discharge, or (iii) disparate treatment was administered to

a   similarly     situated   employee.        See   Cloutier,    121   N.H.    at


                                         43
921-22, 436 A.2d at 1143-44.

         Upon returning to work after her injury, Straughn was

asked by Giglio to complete and backdate certain disability

forms to correspond with the date of her injury, more than a

year earlier.     See supra note 3.     Straughn declined.     Shortly

thereafter her employment was terminated by McColly, on Giglio’s

recommendation.

         As the summary judgment record plainly demonstrates,

see supra Section II.A, Delta discharged Straughn based on its

well-founded    belief   that   she    had   not   responded   honestly

regarding her receipt and retention of workers’ compensation

benefits to which she was not entitled.       In these circumstances,

the mere temporal proximity between (i) the occasion on which

Straughn refused to backdate the disability forms and (ii) the

later recommendation by Giglio that her employment be terminated

pales to insignificance against the overwhelming weight of the

evidence underpinning the plainly legitimate rationale for the

discharge decision by Delta.      Accordingly, we need not address

the public policy issue Straughn endeavors to raise.

         Furthermore, there is simply no validity to the claim

that Straughn was demoted by Delta for resorting to its internal

appeals process.    Following her discharge on June 16, 1997, and

the ensuing internal appeal, Straughn was rehired by Delta in a


                                  44
position which carried reduced compensation and entailed less

responsibility.    Once again Straughn attempts to elide the

obvious, however, by disregarding the indisputable reality that

Delta thereby voluntarily conferred a substantial benefit upon

her, notwithstanding her wrongful conduct.                 Thus, no rational

factfinder   reasonably      could        conclude     that    Straughn   was

wrongfully   demoted   for   resorting        to     the   internal   appeals

process.

    2.     Breach of Contract

           Straughn faults the dismissal of her breach of contract

claim as well, which was based on the spurious thesis that she

was dismissed as a result of Delta's failure to monitor her

receipt of workers’ compensation benefits as provided in the

Delta Corporate Safety Handbook:

           The supervisor should establish a protocol
           for communication with the injured employee,
           the medical provider and the workers’
           compensation administrator. . . . This
           communication   will   ensure   that   Delta
           management is apprised of the injured
           employee's diagnosis, status, and prognosis
           for return to work.

Straughn claims that the district court incorrectly determined

that (i) she could not establish a breach of contract, since she

was not an intended beneficiary of the Delta policy statement,

and (ii) no damages resulted from the alleged breach in any

event.

                                     45
           Although    the   district         court     did   question      whether

Straughn was an intended beneficiary of the above-quoted policy,

its decision did not rest on that basis.                Instead, the district

court assumed arguendo that the Delta policy statement creates

an enforceable legal obligation that Delta monitor the workers’

compensation     benefits    received        by   its   employees. 11          As   the

district   court     decision    in    no     sense     rested      on   the    basis

suggested by Straughn, her present argument fails.

           The alternative argument is flawed as well.                    Assuming,

as did the district court, that Delta was obligated, yet failed,

to   monitor   her   receipt    of     workers’       compensation        benefits,

Straughn cannot demonstrate that any harm flowing from the

failure to monitor was proximately related to her discharge.

"Damages   are   available      only    if    the     harm    was   a    reasonably

foreseeable result at the time the parties entered into the

contract."     Independent Mech. Contractors, Inc., v. Gordon T.

Burke & Sons, Inc., 138 N.H. 110, 114, 635 A.2d 487, 489 (1993)


      11
      The New Hampshire Supreme Court has held that "an
employer's unilateral promulgation to present at-will employees
of a statement of intent to pay and provide such economic
benefits may be recognized under New Hampshire law as an offer
to modify their existing relationship by means of a unilateral
contract, which offer is subject to such an employee's
acceptance by continued performance of his duties." Panto v.
Moore Bus. Forms, Inc., 130 N.H. 730, 731, 547 A.2d 260, 261-62
(1988) (Souter, J.).   Thus, statements in employee handbooks
regarding benefits may give rise to enforceable contracts under
New Hampshire law. See id. at 734-35.

                                       46
("[A] plaintiff may satisfy this requirement by specifically

proving that the defendant 'had reason to know the facts' at the

time the parties contracted and to foresee that the injury would

be a probable consequence of a breach.").               Any breach of the

obligation       to   monitor      Straughn’s      receipt    of       workers’

compensation benefits resulted in an overpayment of benefits,

rather than termination of her employment.

            As previously discussed at considerable length, see

supra Section II.A., the termination of Straughn’s employment

directly    resulted      from    her   attempts   to   conceal    —    through

dishonest responses to the inquiries initiated by Delta — her

retention of the inadvertently disbursed workers’ compensation

benefits.       Consequently, summary judgment was entirely proper,

since the decision to terminate Straughn’s employment was in no

sense precipitated by any failure on the part of Delta to

monitor    her    receipt    of   workers’     compensation   benefits,      as

distinguished from her wrongful retention of those benefits and

her prevarications concerning their retention.

    3.      Defamation

            The remaining state-law claim alleged that Straughn was

defamed    by    Giglio    following     her   reinstatement.          Straughn

testified on deposition that two coworkers told her that Giglio

said she had done something "very, very bad."                      This claim


                                        47
likewise fails, since there can be no actionable defamation

unless the offending statement was false.                   See Nash v. Keene

Publ'g Corp., 127 N.H. 214, 219, 498 A.2d 348, 351 (1985)

(citing Duchesnaye v. Munro Enter., Inc., 125 N.H. 244, 252, 480

A.2d 123, 127 (1984)).       "To establish defamation, there must be

evidence that a defendant failed to exercise reasonable care in

publishing, without a valid privilege, a false and defamatory

statement    of   fact   about    the    plaintiff     to    a    third    party."

Independent Mech. Contractors, Inc., 138 N.H. at 118, 635 A.2d

at 492 (emphasis added) (citations omitted).                      As previously

discussed,     see   supra     Section       II.A,    the        record    plainly

demonstrates that Straughn attempted to mislead her supervisors

in an effort to conceal the fact that she had retained more than

$11,000 in workers’ compensation benefits to which she was not

entitled.     Accordingly, summary judgment was entirely proper.

C.      The Delta Counterclaim

            The district court granted summary judgment on the

Delta    counterclaim    for     $11,608.86,     representing         the    total

workers’ compensation benefits improperly retained by Straughn.

Straughn insists that summary judgment was inappropriate since

Delta failed to establish the amount due.

            Delta established its entitlement to $11,608.86, as

claimed,     representing      the   workers’        compensation         benefits


                                        48
mistakenly disbursed to Straughn between January 25 and July 4,

1996, while she remained on full salary with Delta.                 Donna

Crews,    Delta   Payroll    Administrator,   attested    that    she   had

calculated the mistaken overpayments to Straughn at not less

than $11,608.86.12     Straughn cites no record evidence to the

contrary and Delta is entitled to reimbursement in that amount

pursuant to its “accident leave” policy.

            Accordingly, the summary judgment entered on Delta’s

counterclaim was entirely proper.



                                      III

                               CONCLUSION

            The   district    court    judgment   is   affirmed   in    all

respects.    Costs are assessed against appellant.

            SO ORDERED.




     12
      Once her accident and sick leave benefits had been
exhausted, Straughn received full salary from July 1996 through
March 1997, when she returned to full-time work. These salary
payments   totaled   approximately    $20,000    in    additional
overpayments to Straughn.     Nevertheless, at oral argument,
counsel   explained  that   though   Delta   was    entitled   to
reimbursement in the larger amount, it intended to pursue only
its $11,608.86 counterclaim for the period January 25 through
July 4, 1996, since its own oversight had enabled Straughn to
continue to receive full salary after July 4, 1996.

                                      49